NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


TRACY GARRETT, DOC #T81805,               )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-2016
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Tracy J. Garrett, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan S. Tannen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

              Affirmed.



KHOUZAM, C.J., and SALARIO and ROTHSTEIN-YOUAKIM, JJ., Concur.